 226306 NLRB No. 41DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1We deny the Respondent's motion to strike the Charging Party'sexceptions and brief.2The Charging Party and the General Counsel have excepted tosome of the judge's credibility findings. The Board's established pol-
icy is not to overrule an administrative law judge's credibility reso-
lutions unless the clear preponderance of all the relevant evidence
convinces us that they are incorrect. Standard Dry Wall Products,91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have
carefully examined the record and find no basis for reversing the
findings.3Members Oviatt and Raudabaugh find that, even assumingarguendo that the judge correctly found that the General Counsel
presented a prima facie case with respect to the plant closing, the
judge properly found that the Respondent met its burden under
Wright Line, 251 NLRB 1083 (1980).1All dates refer to 1990 unless otherwise specified.Hudson Neckwear, Inc. and National Organizationof Industrial Trade Unions and New YorkJoint Board of Neckwear Workers, Amal-
gamated Clothing & Textile Workers Union,
AFL±CIO. Cases 2±CA±24511 and 2±CA±24511January 29, 1992DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSOVIATTANDRAUDABAUGHOn August 23, 1991, Administrative Law Judge D.Barry Morris issued the attached decision and on Sep-
tember 30, 1991, issued the attached supplemental de-
cision. The General Counsel and the Charging Party,
New York Joint Board of Neckwear Workers, Amal-
gamated Clothing & Textile Workers Union, AFL±
CIO, each filed exceptions and a supporting brief. The
Respondent filed an opposition to the exceptions and
briefs of both the General Counsel and the Charging
Party.1The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision, the supple-mental decision, and the record in light of the excep-
tions and briefs and has decided to affirm the judge's
rulings, findings,2and conclusions and to adopt therecommended Order dismissing the complaint.3ORDERThe recommended Order of the administrative lawjudge is adopted and the complaint is dismissed.Mindy E. Landow, Esq., for the General Counsel.Gary C. Cooke, Esq. (Horowitz & Pollack), of South Orange,New Jersey, for the Respondent.Judith F. Buckley, Esq., of New York, New York, for theCharging Party.DECISIONSTATEMENTOFTHE
CASED. BARRYMORRIS, Administrative Law Judge. This casewas heard before me in New York City on June 11 and 12,
1991. On charges filed on July 24 and August 23, 1990, a
complaint was issued on January 16, 1991, alleging that
Hudson Neckwear, Inc. (Respondent) violated Section 8(a)(1)
and (3) of the National Labor Relations Act (the Act) by
temporarily closing its facility and laying off certain employ-
ees and refusing to reinstate its employee, Antoine St.
Hilaire. Respondent filed an answer denying the commission
of the alleged unfair labor practices.The parties were given full opportunity to participate,produce evidence, examine and cross-examine witnesses,
argue orally, and file briefs. On the entire record of the case,
including my observation of the demeanor of the witnesses,
I make the followingFINDINGSOF
FACTI. JURISDICTIONRespondent, a New York corporation with an office andplace of business in New York City, has been engaged in the
manufacture of neckwear. It annually sells and ships products
valued in excess of $50,000 directly to consumers located
outside the State of New York. Respondent admits, and I
find, that it is an employer engaged in commerce within the
meaning of Section 2(2), (6), and (7) of the Act. In addition,
it has been admitted, and I find, that National Organization
of Industrial Trade Unions (NOITU) and New York Joint
Board of Neckwear Workers, Amalgamated Clothing & Tex-
tile Workers, AFL±CIO (ACTWU) are labor organizations
within the meaning of Section 2(5) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. The Facts1. BackgroundPursuant to a Stipulated Election Agreement signed onJune 11, 1990,1an election by secret ballot was conductedamong Respondent's production and maintenance employees
on July 25. On December 13 the Board issued a Decision
and Certification of Representative, certifying ACTWU as
the exclusive collective-bargaining representative of Re-
spondent's production and maintenance employees.2. Closing of facility and layoff of employeesFrom July 20 to July 30 Respondent temporarily closed itsfacility and laid off all of its production and maintenance
employees. General Counsel contends that this was done to
hamper the Board's being able to conduct the election which
was scheduled to take place at Respondent's facility on July
25. The election did, in fact, take place on July 25 but since
the facility was closed the election was held in the lobby of
the building in which Respondent's facility was located.Respondent contends that the layoff was due to lack ofwork. William Berger credibly testified that business was
particularly bad during the first 6 months of 1990, and be- 227HUDSON NECKWEAR2See Seine Union, 136 NLRB 1, 3 (1962), enfd. 374 F.2d 974(9th Cir. 1967); Advertisers Mfg. Co., 275 NLRB 100, 102 (1985).cause of lack of work there were layoffs in April, May, andJune as well as July. This testimony was not controverted.
Indeed Balkaraan, who appeared to me to be a credible wit-
ness, testified that there had been layoffs in both April and
May. King, who also appeared to me to be a credible wit-
ness, testified that there was a layoff for 2 weeks in June
prior to the vacation. The plant was closed for vacation from
July 2 through 13.I granted General Counsel's request that I take judicial no-tice of the decision in Hudson Neckwear, 302 NLRB 93(1991).2In that case Respondent was found to have engagedin unfair labor practices by discharging three employees be-
cause they signed union authorization cards, by interrogating
employees concerning their union activities, by creating an
impression among employees that their union activities were
under surveillance, and by advising their employees that they
could not select a collective-bargaining representative of their
own choice. These unfair labor practices occurred up to June
28, 1989. General Counsel requested that I take judicial no-
tice of the prior decision to show animus on the part of Re-
spondent. However, the record does not show the existence
of animus subsequent to June 1989. Nevertheless, I do be-
lieve that General Counsel has established a prima facie case
that protected conduct was a factor in Respondent's decision
to close the facility on July 20. Respondent had been aware
at least since June 11 that the election was scheduled to take
place on July 25. Closing the plant on July 20 for an indefi-
nite period could clearly support an inference that a moti-
vating factor was to make it difficult for the employees to
vote in the scheduled election.Under Wright Line, 251 NLRB 1083, 1089 (1980), enfd.662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989
(1982), approved in NLRB v. Transportation ManagementCorp., 462 U.S. 393 (1983), the Board requires that the Gen-eral Counsel make a prima facie showing sufficient to sup-
port the inference that protected conduct was a motivating
factor in the Employer's decision. Once this is established
the burden shifts to the Employer to demonstrate that the
``same action would have taken place even in the absence of
the protected conduct.''I find that Respondent has satisfied its burden of showingthat it would have closed its facility even were the election
not scheduled during that time. Berger testified that during
the first 6 months of 1990 sales were running considerably
lower than during the comparable period in 1989. The record
indicates that during the first 6 months of 1989 sales totaled
$2,317,000. During the same period in 1990, however, sales
dropped to $1,297,500.Berger also testified that the Company overproduced dur-ing April, May, and June. Because of poor sales and over-
production Respondent was required to lay off its employees
for 2-week periods in April, May, and June. The plant was
closed for vacation during the first 2 weeks of July. Berger
credibly testified that he had hoped during that time that ad-
ditional orders would come in. However the orders did not
materialize. This testimony was not controverted. During the
third week of July the employees returned to work but again
there was insufficient work to keep the plant open. Berger
testified that sales during July were considerably belowJuly's sales of the prior year. The record shows sales of$196,248 during July 1989 as compared to sales of only
$48,604 during July 1990.Because of poor sales Respondent decided to close theplant on July 20. No date was given for reopening because
Respondent did not know when substantial orders would be
placed. On July 26 or 27 Respondent obtained assurances
that a sizeable order would be placed on August 1 for imme-
diate shipping. This order alone represented sales of
$150,000. At that time Respondent immediately arranged to
call back its employees.Based on the above I find that because of poor sales andprior overproduction, on July 20 Respondent closed its facil-
ity and laid off its employees. On July 26 or 27 on receiving
assurances of a very substantial order to be placed on August
1, it decided to recall its employees. Accordingly, I find that
Respondent has satisfied its burden and the allegation is dis-
missed.3. Refusal to reinstate St. HilaireSt. Hilaire was one of the employees laid off on July 20.General Counsel contends that Respondent refused to rein-
state St. Hilaire because of his union activities. Respondent,
on the other hand, contends that it never refused to reinstate
St. Hilaire and, to the contrary, it regarded him as a very val-
uable employee and on August 6 wrote to him requesting
that he return to work. Berger credibly testified that he
mailed the letter to St. Hilaire on August 6 requesting that
he return to work.St. Hilaire testified that he collected several union author-ization cards from employees during May 1989. No showing
has been made that St. Hilaire played an active role in union
activities since that time. General Counsel contends, how-ever, that some 14 months later Respondent decided to dis-
criminate against St. Hilaire because of his union activities.
Indeed, not only did Respondent not refuse to offer reinstate-
ment to St. Hilaire but it sent St. Hilaire a letter dated Au-
gust 6 requesting that he return to work.Berger credibly testified that the manner in which employ-ees were requested to return to work was that several em-
ployees were called and asked to contact the other employ-
ees. St. Hilaire himself testified that a fellow employee,
George Clarger, telephoned him on July 29 telling him that
the plant was reopening. St. Hilaire never took any steps to
pursue the matter. Similarly, King testified that a fellow em-
ployee, George Harewood, called her and told her that the
plant reopened.Among the factors considered in whether a prima faciecase has been established, cases look towards timing, animus,
knowledge, and the reason for the discrimination. SalemPaint, 257 NLRB 336, 339±340 (1981). Had Respondentwished to terminate the services of St. Hilaire because of his
role in collecting several authorization cards in May 1989, it
certainly would have done so prior to August 1990. In addi-
tion, the record does not show animus on the part of Re-
spondent beyond June 1989. I find that General Counsel has
not made a prima facie showing sufficient to support the in-
ference that protected conduct was a motivating factor in Re-
spondent's decision. I have already found that Respondent's
layoff of its employees on July 20 was not unlawful. With
respect to the allegation that Respondent refused to offer St.
Hilaire reinstatement, I find that the record does not show 228DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.that there was any such refusal. To the contrary, on August6 Respondent sent St. Hilaire a letter requesting that he re-
turn to employment. Accordingly, the allegation is dismissed.CONCLUSIONSOF
LAW1. Respondent is an employer within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2. The Unions are labor organizations under Section 2(5)of the Act.3. Respondent has not engaged in the unfair labor prac-tices alleged in the complaint.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended3ORDERThe complaint is dismissed.Mindy E. Landow, Esq., for the General Counsel.Gary C. Cooke, Esq. (Horowitz & Pollack), of South Orange,New Jersey, for the Respondent.Judith F. Buckley, Esq., of New York, New York, for theCharging Party.SUPPLEMENTAL DECISIOND. BARRYMORRIS, Administrative Law Judge. On Sep-tember 11, 1991, the Board issued an order remanding this
proceeding to me to consider General Counsel's brief. I have
now fully reviewed General Counsel's brief. Based on such
review and on further review of the entire record, I hereby
issue the following Supplemental Decision.St. HilaireIn my decision I found that it had not been demonstratedthat St. Hilaire played an active role in union activities since
May 1989. General Counsel's brief states that St. Hilaire was
viewed by other employees as the ``head'' of the organizing
campaign and was the conduit for information to and from
employees. King testified that St. Hilaire was the ``head'' of
the Union. When asked what he told her which indicated his
involvement with the Union, King testified that St. Hilaire
said, ``We [are] fighting to get benefits, because we don't
have any benefits, so we are having a meeting at the union
....'' When asked when the meeting took place which St.

Hilaire referred to, King testified ``about two years ago ...

in [19]89.'' In addition, Greenberg, ACTWU's business
agent, testified that St. Hilaire was ``instrumental in getting
some of the people'' to the union meeting held in April
1989. He further testified that St. Hilaire was ``a prime help
for the Union. The intermediary spokesman.''I reaffirm my finding that General Counsel has not dem-onstrated that St. Hilaire played an active role in union ac-
tivities after May 1989. While King testified that St. Hilaire
was the ``head'' of the Union, a reading of her testimony in-
dicates that she felt he was the ``head'' of the Union because
he said that ``we'' are fighting for benefits and that ``we''are having a meeting. That meeting took place in April 1989.In addition, while Greenberg referred to St. Hilaire as ``a
prime help for the Union'' and as the ``intermediary spokes-
man,'' again, it appears from a reading of the transcript that
this was in connection with the meeting held in April 1989.
Furthermore, while King may have regarded St. Hilaire as
the ``head'' of the Union and while Greenberg may have re-
garded him as a ``prime help'' and as an ``intermediary
spokesman,'' no showing has been made in the record that
Respondent was aware of St. Hilaire's alleged role. Accord-
ingly, I reaffirm my finding that General Counsel has not
made a prima facie showing sufficient to support the infer-
ence that protected conduct was a motivating factor in Re-
spondent's decision.August 6 LetterIn my decision I found that the record did not demonstratethat Respondent refused to offer St. Hilaire reinstatement. I
noted that, to the contrary, on August 6, 1990, Respondent
sent St. Hilaire a letter requesting that he return to work. Inher brief, General Counsel for the first time, states:This letter clearly falls within the scope of documentscontemplated by Counsel for the General Counsel's
subpoena (G.C. Exh. 1(l), par. 6). Inasmuch as Re-
spondent did not produce this letter pursuant to sub-
poena, it should be precluded from relying on it as evi-
dence, Bannon Mills, 146 NLRB 611 (1964).The August 6 letter, which was admitted into evidence asRespondent's Exhibit 4, was not objected to by General
Counsel (Tr. p. 115). Subdivision (a)(1) of Rule 103 of the
Federal Rules of Evidence provides that error cannot be
predicated on a ruling admitting evidence unless a ``timely
objection or motion to strike appears of record, stating the
specific ground of objection.'' Indeed, Wigmore states that
``a rule of evidence not invoked is waived.'' 1 Wigmore,Evidence, §18 at 817 (Tillers rev. 1983). Not only did Gen-
eral Counsel not object to the receipt into evidence of the let-
ter but she was given time immediately afterwards to review
subpoenaed documents. At no time prior to the brief did
General Counsel request that the letter should be precluded
from evidence pursuant to Bannon Mills, supra.Based on the above I find that General Counsel haswaived her objection to the receipt into evidence of the Au-
gust 6 letter. Nevertheless, even had the August 6 letter not
been admitted into evidence, the result would not have
changed. There has been no showing that Respondent refused
St. Hilaire reinstatement. St. Hilaire was notified of the
plant's reopening in the same manner that other employees
were notified. As pointed out in my decision, Clarger tele-
phoned St. Hilaire on July 29 telling him that the plant was
reopening. In addition, Berger credibly testified that he re-
garded St. Hilaire as a ``key worker,'' that Respondent
``wanted him to come back,'' and that he personally mailed
the August 6 letter.ConclusionBased on my review of the entire record, including thebriefs of General Counsel and Respondent, I reaffirm the
findings, conclusions, and recommended Order in my deci-
sion dated August 23, 1991.